Title: To Thomas Jefferson from C. W. F. Dumas, 5 January 178[7]
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 5e. Janv. 1786 [i.e., 1787]

Je suis affecté de l’accident qui, faisant souffrir votre Excellence, m’avoit privé de l’honneur de sa correspondance. J’espere qu’une main si précieuse à l’Amerique, à vos Amis, à l’Humanité, se remettra tout-à-fait, et apprendrai avec joie que Votre Excellence est hors de souffrance.
J’ai vérifié et trouvé conformes les dates de mes Lettres jusqu’au 1er. Dec. inclus, où étoit No. 13 pour Mr. Jay.—V. E. doit avoir reçu depuis, No. 14, du 2 au 6. Dec. au même. No. 15 du 22 Dec. au même. et puis une du 29 Dec. à V. E.
J’attends réponse de Mr. De la Fayette à celles qu’il doit avoir reçues de moi en date du 8, du 9 et du 22 Dec: étant surtout en peine de celle du 9.

J’ai écrit à Mr. Luzac ce qu’il falloit pour donner au public une idée juste dans son papier des petits mouvemens qui ont eu lieu en Amérique. Je l’ai prié aussi confidemment, de supprimer la Piece falsifiée, si elle lui parvient.
Quant à la question que V. E. me propose, son importance m’impose la nécessité de demander au moins une quinzaine de jours pour en donner mon opinion. Je ferai dans cet intervalle un voyage exprès pour cela à Amsterdam, afin de m’y aboucher là-dessus avec une personne de confiance, de la discrétion de laquelle, ainsi que de ses dispositions pour les Etats-Unis, je suis sûr, et je sonderai ce terrain avec toute la prudence et la délicatesse requise. J’ignore si maintenant tous les Etats se sont mis entierement en regle quant au Revenu qu’il faut au Congrès pour payer les Intérêts de la Dette commune tant interne qu’externe. Si cela est, cela donnera certainement le plus grand poids et relief à la proposition. En attendant que je puisses la meurir et en parler avec plus de connoissance de cause, il est bon que cela reste secret entre V. E. et moi; tout comme, lorsque le projet auroit pris quelque consistence, il n’en seroit que mieux que son exécution ne passât par d’autres mains que celles de V. E. et les miennes. J’ai de fortes raisons pour dire cela et suis avec grand respect De V. E. le très humble & très obeisst. serviteur,

C W F Dumas

